The opinion of the court was delivered by
Powers, J.
The report of the auditor states that Currier was the general agent of the plaintiffs in the conduct of their business at Montpelier. His authority there empowered him to do all things usual and useful to conduct the business of merchant-tailors. A general agency is, however, a restricted service. The agent cannot go outside the proper scope of his principal’s business. So far as the business of his principal is concerned, he may do all that his principal could do. He cannot steal his principal’s goods, nor appropriate them to his own use. He can only appropriate them to the use and profit of the principal. Persons deal-j ing with a general agent are bound to measure the scope of hisj^ authority, as they are in dealing with a special agent. Although the compass of authority in the one case is wider than in the other, still, it is to be understood that it has its limits. It is to bo understood that it is an agent, not a principal, who acts. Lapoint v. Scott, 36 Vt. 608.
The defendant’s good faith in the transaction avails him nothing. It does not cure Currier’s bad faith.
The plaintiffs have not misled the defendant. They notified everybody that Currier was an agent, authorized to sell their goods. Purchasers understood they were buying goods of the *82plaintiffs through Currier as their salesman, and that the pay went, or should go, to the plaintiffs.
The defendant purchased the goods sued for, and attempted a mode of payment which hó was bound to know was unauthorized. He has had the goods and converted them to his own use, never having paid the plaintiffs for them. The implied promise arising from taking the benefit of the delivery of them, is sufficient to warrant a recovery in this action.
Judgment reversed, and judgment on the report for the plaintiffs.